UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 7, 2010 ABAKAN INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52784 (Commission File Number) 98-0507522 (IRS Employer Identification No.) 2829 Bird Avenue, Suite 12, Miami, Florida 33133 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (786) 206-5368 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On June 28, 2010 Abakan Inc. (the “Company) entered into a stock purchase agreement with Kennametal Inc. (“Kennametal”) pursuant to which terms and conditions the Company was to purchase from Kennametal five hundred and ninety six thousand eight hundred and thirteen (596,813) shares being a forty one percent (41%) interest in Powdermet, Inc. (“Powdermet”) in exchange for one million five hundred thousand dollars ($1,500,000) payable on even date.
